In re Ledet, Timothy; Crouch, Wayne R.; — Defendants); applying for supervisory/remedial writs; Parish of Rapides, 9th Judicial District Court, Div. “C”, No. 148646; to the Court of Appeal, Third Circuit, No. KW88-0739.
Granted. The judgment of the trial court is reversed. The evidence is insufficient to support a finding that relator willfully disobeyed a lawful order of the court. La.C.Cr.P. art. 23; In re Harris, 493 So.2d 1199 (La.1986). Relator could have reasonably believed that the court’s setting a hearing on the request for a protective order stayed the effect of the deposition notice and subpoena duces tecum pending the hearing; otherwise, the hearing would have been rendered moot.